DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 19 and 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Liu et al, U.S. Patent Application Publication No. 2018/0192179 (hereinafter Liu).
	Regarding claim 19, Liu discloses a method for modifying audio content in response to a user input comprising:
	receiving an ambient sound microphone (ASM) signal (see paragraph 0051);
	receiving an audio content (AC) signal (see paragraph 0097);
	receiving a user input to adjust a ASM gain of the ASM signal (see paragraph 0059);
	adjusting the ASM gain in response to the user input (see paragraph 0053);
	applying the ASM gain to the ASM signal generating a modified ASM signal (see paragraph 0089);

	sending the modified AC signal to a speaker (see paragraph 0084). 

	Regarding claim 20, see paragraph 0026. 

Allowable Subject Matter
3.	Claims 1-18 are allowed.

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
February 22, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652